DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/22 has been entered.
Remarks
Applicant is reminded of the proper manner of making amendments.  The claims appear to have elements amended (inserted) from the previous version that are not underlined, which makes it unclear which elements are previously presented and which are currently amended.  See, e.g., claim 1 line 3, 4: signal x(t) taken , integer, Ts being.  It appears that the terms “x(t)”, and “Ts” are newly inserted but not underlined.  Claims 13, 14 similarly present.

Response to Arguments
Claim Objections.  The objections to claims 1-14 are  withdrawn by reason of amendment. 
35 USC 101.  Applicant’s argument with respect to rejection of claims 1-14 have been fully considered but they are not persuasive.  Examiner is persuaded by argument with respect to new claims 16-18.

As to claim 1, Applicant asserts that the claim has been amended to include elements previously recited in claim 10 that add specific new and non-obvious structure that implements the inventive feature of claim 1 and that modify the structure of the filtering device to improve function thereby permitting the filtering device to produce an output signal having a changed sampling frequency therefore improving the function of the device.  (Remarks p. 11-12, 18 bottom -19 top).
Examiner respectfully disagrees.  Inclusion of elements previously recited in claim 10 do not recite specific, particular structure but instead continue to recite elements in terms of mathematics without particular detail to the structure of the digital interpolation filtering device.  The Newton structure, other structure, delay line, and feedback loop recited in claim 1 as amended are described in the specification only in terms of z-transforms and multiplications, i.e. mathematics as in figures 1-3a, 4-5a, 5c-6a and as described in the specification.  
As such the implementation of the inventive feature of claim 1: said digital interpolation filtering device in the Z-transform domain, Hcd(Z-1), is expressed as a linear combination between the first transfer function and the second transfer function and is a function of at least one least combination parameter c (Remarks p. 12) is mathematical relationships written in words.  And, the implementation in structure: said Newton structure; and at least one additional feedback loop between: an output of a delay line of said Newton structure; and an output of said Newton structure (Remarks p. 11 bottom) flows as a natural and direct consequence of the mathematics.
At most the application of the math to the digital filter including at least the one additional feedback loop between an output of a delay line of the Newton structure is an insignificant extra solution activity. Furthermore the application of the math to the digital filter based on any transfer function comprises well understood, routine and conventional activity.  See e.g., P. Gaydecki, Foundations of digital signal processing: Theory, algorithms and hardware design, Institution of Engineering and Technology, ch 1, ch 9, 2004 (hereinafter “Gaydecki”), which describes the process of digital filter design based on the z-transform, from algorithm to implementation.  This chapter discloses how the structure flows from the transform, and includes feedback (fig 94c on p. 284) and multiplication blocks as in claim 19 (p. 282-283, describing multiplication as shown in a triangle shape of fig 9.3).  

As to claim 13, Applicant asserts the claim as amended recites a new input, which permits the parameter c and therefore the transfer function of the interpolation filter device to be programmed in a static or dynamic way to apply different sampling frequencies, thus modifying the structure of the filtering device, an improving the function of the device (Remarks p. 12-13, 19-21).  As to claim 14, Applicant sets forth similar assertions and further notes the equipment comprises an antenna for receiving the input signal, and a processing element that generates a series of input samples taken at sampling instants.
Examiner respectfully disagrees.  The claim does not explicitly recite “the structure of the filtering device is modified to have a new input”, or the parameter c programmed in a static way for changing a sampling frequency of an in input signal, such as a controller device that stores and transmits the appropriate values to the digital filtering device before receiving an input signal of a given type, or in a dynamic way such as for on-the-fly control to permit dynamic adaptation to a change of a standard of the the input signal (Remarks p. 13, 14).  Instead, the claim recites in the preamble “a digital device for changing a sampling frequency of a signal x(t)”, which is merely an intended result without positively reciting changing a sampling frequency or on the fly control to permit dynamic adaptation.  Furthermore, the claim merely recites the parameter c being applied, wherein c is part of a transfer function of the filter, which is math.  Finally, the claim recites in the alternative “or” a reprogrammable computing machine or a dedicated computing machine configured to execute stored sequence of instructions.  With this use of alternative “or”, the claim includes merely a dedicated computing machine configured to execute the sequence of instruction to implement the math, which merely recites “apply it” in a computer.
As to the claim 14 further additional elements, the claim merely comprises generally linking the math to a particular technological environment of equipment comprising an antenna delivering a radio-frequency signal, and a processing element that generates a series of input samples taken at sampling instant.  Claim 14 merely “applies” the math to a digital filter in an antenna and sampling processing element without specifically limiting the math to a particular machine or manufacture that is integral to the claim.
  At most applying the mat to a digital filter in an antenna and sampling processing element is an insignificant extra solution activity that comprises well understood, routine and conventional activity. See Gaydecki section 1.1, p. 1, applications include radio systems.

As to claim 16, Applicant asserts that the digital device is configured to receive the at least on value and process the series of input samples of the signal x(t) by using the received at least one value, and that the structure of the devices are modified to control the sampling frequency of the output signal so that it is more appropriate for a downstream demodulator, therefore improving the device itself(Remarks p. 14-15).
Examiner respectfully disagrees.  In contrast to claim 18, claim does not explicitly recite “the structure of the filtering device is modified to have a new input”, or the parameter c programmed in a static way for changing a sampling frequency of an in input signal, such as a controller device that stores and transmits the appropriate values to the digital filtering device before receiving an input signal of a given type, or in a dynamic way such as for on-the-fly control to permit dynamic adaptation to a change of a standard of the input signal (Remarks p. 13, 14).  Instead, the claim recites “a digital device for changing a sampling frequency of a signal x(t)”, which is merely an intended result without positively reciting changing a sampling frequency or on the fly control to permit dynamic adaptation.  Furthermore, the claim merely recites the parameter c being applied, wherein c is part of a transfer function of the filter, which is math.  Finally, the claim recites in the alternative “or” a reprogrammable computing machine or a dedicated computing machine configured to execute stored sequence of instructions.  With this use of alternative “or”, the claim includes merely a dedicated computing machine configured to execute the sequence of instruction to implement the math, which merely recites “apply it” in a computer.

Applicant further asserts that the claims recite improvement to the function of the devices citing sections of the specification (Remarks p. 16-18).
With the exception of claim 18, Examiner respectfully disagrees.  The improvements to technology asserted and highlighted in the specification are not evident in claims 1-17.  As claimed in claims 1-17 any purported improvement is a result of the mathematical concepts.  However Examiner agrees with respect to claim 18 that the improvement to permit the claimed device to produce an output signal having a changed sampling frequency that is more appropriate for the downstream demodulator is evident in technology in claimed elements 
wherein the controller comprises an analyzer having an input connected to receive the series of input samples of the signal x(t) and is configured to deliver spectrum characteristics of the series of input samples; and
the microcontroller is configured to determine the value of the at least one combination parameter c suitable for the input signal x(t) at least based on the spectrum characteristics delivered by the analyzer, a value of the real number d and configuration of at least one signal processing module of the system arranged upstream or downstream of the digital device.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding claims 1-17, under the Alice Framework Step 1 the claim recites a machine.  
Under Step 2A prong 1, claims 1, 13, 14 and 16 recite Mathematical Concepts.  The claims recite mathematical calculations and equations describing a transfer function comprising a linear combination of Newtonian transfer functions comprising a lagrange-polynomial and another polynomial, wherein the specific mathematical calculations and equations for the transfer function are described in claims 2-12, 15, and 17. 
Under the Alice Framework Step 2A, prong 2 analysis claims 1-17 recite the following additional elements: a digital interpolation filtering device with fractional delay of a signal x(t) delivering a series of output samples of signal x(t) taken at sampling instants wherein the digital interpolation filtering device comprises a Newton structure and another structure comprising at least the Newton structure, a signal input to receive a series of input samples of a signal x(t) taken at sampling instants of the form nTs with n being an integer, Ts being a sampling period, an output, a removable or non-removable memory for storing a sequence of instructions; and a reprogrammable computing machine or a dedicated computing machine, which is connected to receive the series of input samples from the input and deliver the series of output samples to the output, and which is configured to execute the sequence of instructions.  
Claim 1 recites further specifics of the structure in the form of a feedback loop, delay line, and multiplier block. 
Claim 13 and 14 further recites at least one real combination parameter input.
Claim 14 recites a further additional element of an antenna delivering a radio-frequency signal x(t) and at least one processing element, which is connected to receive the radiofrequency signal x(t) from the antenna and generates a series of input samples of the signal x(t).  
Claim 16 further recites a controller to program the digital device comprising a non-transitory computer-readable memory storing at least one value of the at least one combination parameter c to be applied to the digital device, and a microcontroller configured to transmit the at least one value of the at least on combination parameter c to the at least one real combination parameter of the digital device, wherein the digital device is configured to receive the at least one value and process the series of input samples of the signal x(t) by using the received at least one value.
The application of the mathematical calculations and equations within a digital fractional delay device interpolation filter that samples a signal and provides an output merely comprises generally linking the math to a particular technological environment of digital filtering and equipment comprising an antenna delivering a radio-frequency signal as in claim.  Said another way the claim merely “applies” the math to a digital filter or an antenna without specifically limiting the math to a particular machine or manufacture that is integral to the claim.  The elements of a the inputs and outputs including the at least one real combination parameter input,  Newton structure, and the another structure comprising at least said Newton structure do not recite a particular structure, instead are recited purely in terms of the mathematics performed without any detail as to the structure claimed in the digital interpolation filtering device.  For example, the Newton structure, other structure, delay line, and feedback loop are described in the specification only in terms of z-transforms and multiplications, i.e. mathematics as in figures 1-3a, 4-5a, 5c-6a and as described in throughout the specification.   
The recitation of the removable or non-removable memory for storing a sequence of instructions; and a reprogrammable computing machine or a dedicated computing machine, which is connected to receive the series of input samples from the input and deliver the series of output samples to the output, and which is configured to execute the sequence of instructions mere recite generic computing components in which the math is “applied in”  Furthermore use of the alternative language “or” in the element “a reprogrammable computing machine or a dedicate computing machine” supports a claim interpretation of “a dedicated computing machine” only. 
At most the application of the math to the digital filter including at least the one additional feedback loop between an output of a delay line of the Newton structure and an output of the Newton structure is an insignificant extra solution activity.  For these reasons, claims 1-14 are not integrated into a practical application.
The recitation of the elements of the controller to program the digital device comprising a non-transitory computer-readable memory, and microcontroller as configured merely generally line the mathematical concepts implemented  in a computer, or “apply it’ in a computer.
Under the Alice Framework step 2B, the innovative concept is in the math, i.e. in the linear combination of two polynomial interpolation transfer functions.  Furthermore the application of the math to the digital filter based on any transfer function comprises well understood, routine and conventional activity.  See e.g., P. Gaydecki, Foundations of digital signal processing: Theory, algorithms and hardware design, Institution of Engineering and Technology, ch 1, ch 9, 2004 (hereinafter “Gaydecki”), which describes the process of digital filter design based on the z-transform, from algorithm to implementation.  This chapter discloses how the structure flows from the transform, and includes feedback (fig 94c on p. 284) and multiplication blocks as in claim 19 (p. 282-283, describing multiplication as shown in a triangle shape of fig 9.3).  
Furthermore, the application of the filter to an antenna delivering a radio-frequency signal with processing elements to receive the radiofrequency signal from the antenna and generated a series of input samples at sampling instants comprises well understood, routine, and conventional activity. See Gaydecki section 1.1, p. 1, applications include radio systems. For these reasons, claims 1-14 when considered as a whole, do not amount to significantly more than the abstract idea.

Allowable Subject Matter
Claim 18 is allowed.  Claims 1-17 would be allowable if rewritten to overcome the rejections under 35 USC 101.

The following is a statement of reasons for the indication of allowable subject matter.  Applicant claims Apparatus and systems related to a digital device comprising a digital interpolation filtering device wherein the system as in claim 18 comprises: 
a digital device for changing a sampling frequency of a signal x(t), comprising: 
at least one digital interpolation filtering device with fractional delay of the signal x(t), comprising: 
a signal input to receive a series of input samples of a signal x(t) taken at sampling instants of the form nTs, with n being an integer, TS being a sampling period; 
an output which delivers a series of output samples approximating the signal x(t) at sampling instants of the form (n + d)T based on the series of input samples of said signal x(t) with d being a real number defining the sampling instants; 
a removable or non-removable memory for storing a sequence of instructions; 
a reprogrammable computing machine or a dedicated computing machine, which is connected to receive the series of input samples from the input and deliver the series of output samples to the output, and which is configured to execute the sequence of instructions to implement: 
a Newton structure implementing a first transfer function H1d(Z-1) representing a Lagrange-polynomial interpolation of said series of input samples; and 
another structure implementing a second transfer function H2d(Z-1) representing another polynomial interpolation of said series of input samples, said other structure comprising at least said Newton structure, and wherein said at least one digital interpolation filtering device has a transfer function in the Z-transform domain, Hcd(Z-1), which comprises a linear combination between the first transfer function and the second transfer function and is a function of at least one real combination parameter c; and 
at least one real combination parameter input to receive the at least one real combination parameter c and connected to apply the at least one real combination parameter c to the at least one digital interpolation filtering device; and 
a controller to program the digital device, wherein said controller comprises: 
a non-transitory computer-readable memory storing at least one value of the at least one combination parameter c to be applied to the digital device; and 
a microcontroller configured to transmit the at least one value of the at least one combination parameter c to the at least one real combination parameter input of the digital device, 
wherein the digital device is configured to receive the at least one value and process the series of input samples of the signal x(t) by using the received at least one value.
wherein: the controller further comprises an analyzer having an input connected to receive the series of input samples of the signal x(t) and is configured to deliver spectrum characteristics of the series of input samples; and
the microcontroller is configured to determine the value of the at least one combination parameter c suitable for the input signal x(t) at least based on the spectrum characteristics delivered by the analyzer, a value of the real number d and configuration of at least one signal processing module of the system arranged upstream or downstream of the digital device.
The primary reason for indication of allowed subject matter with respect to the prior art are the limitations in combination with the remaining limitations with respect to the composition first and second transfer functions and wherein the digital interpolation filtering device has a transfer function in the Z domain which comprises a linear combination between the first transfer function and the second transfer function and is a function of at least one real combination parameter c, and wherein the controller comprises an analyzer having an input connected to receive the series of input samples of the signal x(t) and is configured to deliver spectrum characteristics of the series of input samples; and
the microcontroller is configured to determine the value of the at least one combination parameter c suitable for the input signal x(t) at least based on the spectrum characteristics delivered by the analyzer, a value of the real number d and configuration of at least one signal processing module of the system arranged upstream or downstream of the digital device.
None of the art of record disclose these limitations in combination with the remaining claim limitations.

M.T. Hunter, Design of Polynomial-Based Filters for Continuously Variable Sample Rate Conversion with Applications in Synthetic Instrumentation and Software Defined Radio, Dissertation, UCF., 2008 (hereinafter “Hunter”) discloses design and application of polynomial based filters for continuously variable sample rate conversion (abstract). Hunter further discloses various digital filter structures (fig 17, 18, 20, 37 ). Hunter does not, however, explicitly disclose the composition first and second transfer functions claimed and wherein the digital interpolation filtering device has a transfer function in the Z domain which comprises a linear combination between the first transfer function and the second transfer function and is a function of at least one real combination parameter c, and wherein the controller comprises an analyzer having an input connected to receive the series of input samples of the signal x(t) and is configured to deliver spectrum characteristics of the series of input samples; and the microcontroller is configured to determine the value of the at least one combination parameter c suitable for the input signal x(t) at least based on the spectrum characteristics delivered by the analyzer, a value of the real number d and configuration of at least one signal processing module of the system arranged upstream or downstream of the digital device.
D. Lamb et al., Efficient filtering structure for spline interpolation and decimation, Electronics Letters, GB, Vol 52 No 1, 2016 (hereinafter “Lamb”) discloses an efficient structure for fractional delay filtering for interpolation, decimation for lagrange interpolation (abstract).  Lamb further discloses various digital filter structures (fig 2, 4). Lamb does not, however, explicitly disclose the composition first and second transfer functions claimed and wherein the digital interpolation filtering device has a transfer function in the Z domain which comprises a linear combination between the first transfer function and the second transfer function and is a function of at least one real combination parameter c, and wherein the controller comprises an analyzer having an input connected to receive the series of input samples of the signal x(t) and is configured to deliver spectrum characteristics of the series of input samples; and the microcontroller is configured to determine the value of the at least one combination parameter c suitable for the input signal x(t) at least based on the spectrum characteristics delivered by the analyzer, a value of the real number d and configuration of at least one signal processing module of the system arranged upstream or downstream of the digital device.
M.A. Al-Alaoui, Using fractional delay to control the magnitudes and phases of integrators and differentiators, https://feaweb.aub.edu.lb/research/dsaf/Publications/Alaoui_Fractional.pdf, 2007, (hereinafter “Al-Alaoui”) discloses use of fractional delay to control magnitudes and phases of integrators and differentiators and filters approximating the fractional delay including a hybrid filter combining the FIR Lagrange interpolator and the Thiran allpass IIR filter (abstract). Al-Alaoui does not, however, explicitly disclose the composition first and second transfer functions claimed and wherein the digital interpolation filtering device has a transfer function in the Z domain which comprises a linear combination between the first transfer function and the second transfer function and is a function of at least one real combination parameter c, and wherein the controller comprises an analyzer having an input connected to receive the series of input samples of the signal x(t) and is configured to deliver spectrum characteristics of the series of input samples; and the microcontroller is configured to determine the value of the at least one combination parameter c suitable for the input signal x(t) at least based on the spectrum characteristics delivered by the analyzer, a value of the real number d and configuration of at least one signal processing module of the system arranged upstream or downstream of the digital device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289. The examiner can normally be reached 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182